Rule 413. Similar Crimes in Sexual-Assault Cases(a) Permitted Uses. In a criminal case in which a defendant is accused of a sexual assault, the court may admit evidence that the defendant committed any other sexual assault. The evidence may be considered on any matter to which it is relevant. (b) Disclosure to the Defendant. If the prosecutor intends to offer this evidence, the prosecutor must disclose it to the defendant, including witnesses’ statements or a summary of the expected testimony. The prosecutor must do so at least 15 days before trial or at a later time that the court allows for good cause. (c) Effect on Other Rules. This rule does not limit the admission or consideration of evidence under any other rule. (d) Definition of “Sexual Assault.” In this rule and Rule 415, “sexual assault” means a crime under federal law or under state law (as “state” is defined in 18 U.S.C. § 513) involving: (1) any conduct prohibited by 18 U.S.C. chapter 109A; (2) contact, without consent, between any part of the defendant’s body — or an object — and another person’s genitals or anus; (3) contact, without consent, between the defendant’s genitals or anus and any part of another person’s body; (4) deriving sexual pleasure or gratification from inflicting death, bodily injury, or physical pain on another person; or (5) an attempt or conspiracy to engage in conduct described in subparagraphs (1)–(4). Notes (Added Pub. L. 103–322, title XXXII, §320935(a), Sept. 13, 1994, 108 Stat. 2135; Apr. 26, 2011, eff. Dec. 1, 2011.) Effective Date Section 320935(b)–(e) of Pub. L. 103–322, as  amended by Pub. L. 104–208, div. A, title I, §101(a), [title I, §120],  Sept. 30, 1996, 110 Stat. 3009, 3009–25, provided that: “(b) Implementation.—The amendments made by  subsection (a) [enacting this rule and rules 414 and 415 of these rules]  shall become effective pursuant to subsection (d). “(c) Recommendations by Judicial Conference.—Not  later than 150 days after the date of enactment of this Act [Sept. 13,  1994], the Judicial Conference of the United States shall transmit to  Congress a report containing recommendations for amending the Federal Rules of Evidence as they affect the admission of evidence of a defendant's prior sexual  assault or child molestation crimes in cases involving sexual assault  and child molestation. The Rules Enabling Act [ 28 U.S.C. 2072 ] shall not apply to the recommendations made by the Judicial Conference pursuant to this section. “(d) Congressional Action.— “(1) If the recommendations described in  subsection (c) are the same as the amendment made by subsection (a),  then the amendments made by subsection (a) shall become effective 30  days after the transmittal of the recommendations. “(2) If the recommendations described in  subsection (c) are different than the amendments made by subsection (a),  the amendments made by subsection (a) shall become effective 150 days  after the transmittal of the recommendations unless otherwise provided  by law. “(3) If the Judicial Conference fails to comply  with subsection (c), the amendments made by subsection (a) shall become  effective 150 days after the date the recommendations were due under  subsection (c) unless otherwise provided by law. “(e) Application.—The amendments made by subsection  (a) shall apply to proceedings commenced on or after the effective date  of such amendments [July 9, 1995], including all trials commenced on or  after the effective date of such amendments.” [The Judicial Conference transmitted to Congress on  Feb. 9, 1995, a report containing recommendations described in subsec.  (c) that were different than the amendments made by subsec. (a). The  amendments made by subsec. (a) became effective July 9, 1995.] Committee Notes on Rules—2011 Amendment The language of Rule 413 has been amended as part of the restyling of the Evidence Rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic only. There is no intent to change any result in any ruling on evidence admissibility.